        Case 3:20-cr-00371-WHA Document 21 Filed 11/02/20 Page 1 of 7



 1   Neal J. Stephens (State Bar No. 152071)
     JONES DAY
 2   1755 Embarcadero Road
     Palo Alto, CA 94303
 3   Telephone: +1.650.739.3939
     Facsimile: +1.650.739.3900
 4   nstephens@jonesday.com

 5   Attorney for Defendant
     ROBERT T. BROCKMAN
 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                               NORTHERN DISTRICT OF CALIFORNIA
10                                      SAN FRANCISCO DIVISION
11

12   UNITED STATES OF AMERICA,                              Case No.: 3:20-cr-00371-WHA

13                      Plaintiff,                          DEFENDANT ROBERT
                                                            BROCKMAN’S NOTICE OF MOTION
14          v.                                              AND MOTION FOR CHANGE OF
                                                            VENUE ON COUNTS TWO THROUGH
15   ROBERT T. BROCKMAN,                                    EIGHT

16                      Defendant.                          Date:          November 17, 2020
                                                            Time:          2:00 p.m.
17                                                          Judge:         Hon. William Alsup

18

19                                   NOTICE OF MOTION AND MOTION

20          PLEASE TAKE NOTICE THAT on November 17, 2020, at 2:00 p.m., or as soon

21   thereafter as the matter may be heard, in the courtroom of the Honorable William Alsup, located

22   at 450 Golden Gate Avenue, San Francisco, California 94102, Defendant Robert Brockman will,

23   and hereby does, respectfully move pursuant to 18 U.S.C. § 3237(b) and Fed. R. Crim. P. 7(c)(1)

24   and (f) to transfer venue for Counts Two through Eight of the Indictment to the United States

25   District Court for the Southern District of Texas, or in the alternative for a bill of particulars

26   relating to the venue motion.

27          This motion is based on the attached memorandum of points and authorities.

28
                                                                  Defendant Robert Brockman’s Motion
                                                      -1-                         for Change of Venue
       Case 3:20-cr-00371-WHA Document 21 Filed 11/02/20 Page 2 of 7



 1   Dated: November 2, 2020              Respectfully submitted,

 2                                        JONES DAY

 3

 4                                       s/ Neal J. Stephens
                                         NEAL J. STEPHENS
 5
                                         Counsel for Defendant ROBERT T.
 6                                       BROCKMAN
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  Defendant Robert Brockman’s Motion
                                        -2-                       for Change of Venue
          Case 3:20-cr-00371-WHA Document 21 Filed 11/02/20 Page 3 of 7



 1                                      MOTION FOR CHANGE OF VENUE

 2            Pursuant to 18 U.S.C. § 3237(b) and Fed. R. Crim. P. 7(c)(1) and (f), Robert Brockman

 3   respectfully moves this Court to transfer venue for Counts Two through Eight of the Indictment,

 4   charging tax evasion in violation of 26 U.S.C. § 7201, to the United States District Court for the

 5   Southern District of Texas, or in the alternative, for a bill of particulars necessary to fully litigate

 6   this motion. The Indictment fails to state the basis for venue in this District for Counts Two

 7   through Eight, and instead merely repeats conclusory allegations. Because § 3237(b) requires

 8   that this motion be “filed within twenty days after arraignment of the defendant upon indictment

 9   or information,” Mr. Brockman files this Motion to preserve his statutory right for change of

10   venue. 1 For the reasons stated below, the Motion should be granted on the face of the Indictment,

11   or in the alternative, this Court should order that the government file a bill of particulars alleging

12   the basis for venue in this District for Counts Two through Eight, so as to allow full argument

13   under 18 U.S.C. § 3237(b). Defense counsel met and conferred with government counsel, who

14   opposes the relief sought in this motion.

15   I.       INTRODUCTION

16            On October 1, 2020, the Indictment in this case was filed under seal in the United States

17   District Court for the Northern District of California. Among other charges, the Indictment

18   alleges that Mr. Brockman committed tax evasion in violation of 26 U.S.C. § 7201. Counts Two

19   through Eight of the Indictment allege that Mr. Brockman committed tax evasion by “preparing

20   and causing to be prepared, and signing and causing to be signed, a false and fraudulent United

21   States Individual Income Tax Return, Form 1040” for 2012 through 2018. The Indictment

22   alleges that these tax returns were then submitted to the IRS, but is silent as to where they were

23   filed and received by the IRS. Ind. ¶¶ 136–48 (ECF No. 1). Mr. Brockman’s initial appearance

24   and arraignment were held before Judge Nathanael Cousins on October 15, 2020, and he entered

25   a plea of not guilty to all charges. (ECF No. 9.)

26            1
                By moving to transfer venue pursuant to 18 U.S.C. § 3237(b) at this time to meet the statutory deadline,
     Mr. Brockman does not waive any other arguments regarding venue, a further bill of particulars, or other motions
27   that Mr. Brockman intends to make on a schedule to be set by the Court. To the contrary, among other motions, the
     defense anticipates filing a prompt motion pursuant to Rules 12, 18, 21(a) and (b) for transfer of the entire case to the
28   Southern District of Texas for several reasons, including Mr. Brockman’s serious health issues.
                                                                            Defendant Robert Brockman’s Motion
                                                              -3-                           for Change of Venue
           Case 3:20-cr-00371-WHA Document 21 Filed 11/02/20 Page 4 of 7



 1            Mr. Brockman has been a resident of Houston for over forty years, including during the

 2   time of the alleged offenses described in Counts Two through Eight of the Indictment. See Ind.

 3   ¶ 1. 2 Mr. Brockman has never resided in this District. Under 18 U.S.C. § 3237(b), Mr. Brockman

 4   is entitled to transfer Counts Two through Eight to the Southern District of Texas.

 5   II.      ARGUMENT

 6            The Constitution requires that venue for a criminal trial shall be in the state and district

 7   where the offense was committed. U.S. Const. Art. III, § 2, cl. 3; U.S. Const. Amend. VI; see

 8   also Fed. R. Crim. P. 18. “The burden of establishing proper venue by a preponderance of the

 9   evidence rests with the government.” United States v. Chi Tong Kuok, 671 F.3d 931, 937 (9th

10   Cir. 2012) (citation omitted).

11            When an offense against the United States is “begun in one district and completed in

12   another, or committed in more than one district,” the government has discretion to prosecute the

13   offense “in any district in which such offense was begun, continued, or completed.” 18 U.S.C.

14   § 3237(a). However, alleged violations of 26 U.S.C. § 7201, such as those set out in Counts Two

15   through Eight, are excepted from this discretionary choice of venue for alleged continuing

16   offenses. Section 3237(b) provides:

17                    Notwithstanding subsection (a), where venue for prosecution of an
                      offense described in section 7201 [of the Internal Revenue
18                    Code]. . . is based solely on a mailing to the Internal Revenue
                      Service, and prosecution is begun in a judicial district other than the
19                    judicial district in which the defendant resides, he may upon motion
                      filed in the district in which the prosecution is begun, elect to be
20                    tried in the district in which he was residing at the time the alleged
                      offense was committed[.]
21

22   18 U.S.C. § 3237(b) (emphasis added).

23            The purpose of Section 3237(b) is to prevent the IRS from compelling a taxpayer to face

24   charges far from his home district. See, e.g., United States v. U.S. Dist. Court for S. Dist. of

25   California, 693 F.2d 68, 69 (9th Cir. 1982) (explaining that the purpose of § 3237(b) is “to

26   prevent government abuse of such situations, where the prosecution was brought in a district far

27
              The Indictment also alleges that Mr. Brockman is a resident of Pitkin County, Colorado, which is
              2
28   immaterial to this Motion. See Ind. ¶ 1.
                                                                        Defendant Robert Brockman’s Motion
                                                          -4-                           for Change of Venue
        Case 3:20-cr-00371-WHA Document 21 Filed 11/02/20 Page 5 of 7



 1   from the taxpayer’s home simply because of the location of the IRS office.”); see also United

 2   States v. Melvan, 676 F. Supp. 997, 999 (C.D. Cal. 1987). In addition, it is also the policy of the

 3   Department of Justice “generally to attempt to establish venue for a criminal tax prosecution in

 4   the judicial district of the taxpayer’s residence or principal place of business[.]” U.S. Dep’t of

 5   Justice, Criminal Tax Manual § 6.01[2] (2012).

 6            Section 3237(b) prescribes a statutory deadline for a defendant to move to transfer venue

 7   on this ground, providing that such a motion “must be filed within twenty days after arraignment

 8   of the defendant upon indictment or information.” Id. By its plain terms, § 3237(b) “provides

 9   defendants with an absolute right to transfer tax offenses to their home district.” United States v.

10   Nathanson, 813 F. Supp. 1433, 1436 (E.D. Cal. 1993); see also United States v. Ostrer, 458 F.

11   Supp. 540, 541 (S.D.N.Y. 1978) (explaining that § 3237(b) has “been interpreted to give

12   defendants charged with the enumerated offenses an absolute right to have the charges tried in the

13   district of their residence”). Counts Two through Eight allege that Mr. Brockman committed tax

14   evasion in violation of 26 U.S.C. § 7201, an offense specifically enumerated in § 3237(b) and

15   thus eligible for transfer. See Ind. ¶¶ 136–48. The government elected to prosecute this case in

16   the Northern District of California, but Mr. Brockman has lived in Houston since at least 1981,

17   including during the time of the alleged offenses described in Counts Two through Eight. See

18   United States v. Scott, 472 F. Supp. 1073, 1077 (N.D. Ill. 1979), aff’d, 618 F.2d 109 (7th Cir.

19   1980) (determining residence for § 3237(b) motion based on factors such as defendant’s present

20   residence with wife and residence at the time of alleged offenses, among other factors).

21            In Counts Two through Eight, the Indictment repeats boilerplate allegations that Mr.

22   Brockman is responsible for “preparing and causing to be prepared, and signing and causing to be

23   signed,” false and fraudulent tax returns that were submitted to the IRS. In addition, the

24   Indictment does not allege the basis for venue in this District. Ind. ¶¶ 136–48. The Indictment

25   does not allege that Mr. Brockman mailed these returns in this District, or set out that he caused

26   the returns to be filed in this District, or that the IRS received the returns in this District. 3 On the

27            3
               “An allegation of the use of the mails in the indictment is not a condition to the invocation of § 3237(b).”
28   United States v. Youse, 387 F. Supp. 132, 134 (E.D. Wis. 1975); see also United States v. Turkish, 458 F. Supp. 874,
     878 n.5 (S.D.N.Y. 1978) (rejecting the government’s argument that § 3237(b) motion be denied because “the
                                                                           Defendant Robert Brockman’s Motion
                                                            -5-                            for Change of Venue
        Case 3:20-cr-00371-WHA Document 21 Filed 11/02/20 Page 6 of 7



 1   contrary, the Indictment fails to allege where any of these actions occurred. Such information is

 2   key to whether or not venue is proper in this District, and whether Mr. Brockman has a statutory

 3   right to invoke Section 3237(b).

 4            Mr. Brockman brings this motion at this time to preserve his statutory right to transfer.

 5   Mr. Brockman’s arraignment was held on October 15, 2020, and § 3237(b)’s statutory deadline

 6   for transfer is unqualified. See United States v. Snipes, 611 F.3d 855, 864 (11th Cir. 2010)

 7   (“Section 3237(b)’s twenty-day statutory deadline for an elective transfer is unambiguous and

 8   unqualified.”).

 9   III.     CONCLUSION

10            For the foregoing reasons, Mr. Brockman respectfully requests that this Court (i) transfer

11   Counts Two through Eight of the Indictment to the United States District Court for the Southern

12   District of Texas, or (ii) in the alternative, order a bill of particulars as to the allegation of venue

13   for Counts Two through Eight, and allow further argument of this motion on the basis of such

14   particulars.

15   Dated: November 2, 2020                                   Respectfully submitted,
16                                                             JONES DAY
17

18                                                            s/ Neal J. Stephens
                                                              NEAL J. STEPHENS
19
                                                              Counsel for Defendant ROBERT T.
20                                                            BROCKMAN
21

22

23

24

25

26

27
     indictment does not allege any use of the mails and defendants have not submitted affidavits indicating that the mails
28   were used to commit the crime with which they are charged”).
                                                                          Defendant Robert Brockman’s Motion
                                                            -6-                           for Change of Venue
        Case 3:20-cr-00371-WHA Document 21 Filed 11/02/20 Page 7 of 7



 1                                     CERTIFICATE OF SERVICE

 2           I, Mari Reyes, declare:

 3           I am a citizen of the United States and employed in Santa Clara County, California. I am

 4   over the age of eighteen years and not a party to the within-entitled action. My business address

 5   is Silicon Valley Office, 1755 Embarcadero Road, Palo Alto, California 94303. On November 2,

 6   2020, I served a copy of the Defendant Robert Brockman’s Notice Of Motion and Motion for

 7   Change of Venue on Counts Two Through Eight by electronic transmission.

 8           I am familiar with the USDC Northern District’s Civil Local Rules 5-1 and 5-5. Under

 9   those rules, documents are electronically filed with the court. The court’s CM/ECF system will

10   generate a Notice of Electronic Filing (NEF) to the filing party, the assigned judge, and any

11   registered users in the case. The NEF will constitute service of the document. Registration as a

12   CM/ECF user constitutes consent to electronic service through the court’s transmission facilities.

13           To the extent government counsel is not registered in the court’s CM/ECF system, I

14   further provided an electronic copy of this document on counsel, as listed below, via electronic

15   mail:

16    Attorney                               Email Address
17    Michael G. Pitman                      Michael.pitman@usdoj.gov
18    Corey J. Smith                         Corey.smith@usdoj.gov
19    Lee F. Langston                        Lee.f.langston@usdoj.gov
20    Christopher M. Magnani                 Christopher.magnani@usdoj.gov
21           Executed on November 2, 2020, at Palo Alto, California.
22                                                        /s/ Mari Reyes________________________
23                                                        Mari Reyes
     NAI-1514836240v4
24

25

26

27

28
                                                               Defendant Robert Brockman’s Motion
                                                   -7-                         for Change of Venue
